Citation Nr: 0802824	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1964 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran had a hearing before the Board in 
November 2007 and the transcript is of record.

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further information is required on his part.


FINDING OF FACT

In November 2007, during the veteran's hearing before the 
Board and prior to the promulgation of a decision in the 
appeal, the veteran testified that he wished to withdraw his 
appeal as to the claims of entitlement to service connection 
for pneumonia, atrial fibrillation and hypertension. 




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) as to the issues of 
entitlement to service connection for pneumonia, atrial 
fibrillation and hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn his appeal as to the issues of entitlement to 
service connection for pneumonia, atrial fibrillation and 
hypertension.  Therefore, in regards to those issues, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for pneumonia 
is dismissed.

The appeal of entitlement to service connection for atrial 
fibrillation is dismissed.

The appeal of entitlement to service connection for 
hypertension is dismissed.




REMAND

The veteran alleges he first suffered an anxiety attack in 
1964 during his second 8 week training with the National 
Guard.  He finished his active duty shortly thereafter and 
sought psychiatric treatment from Dr. Ghattas at Riversedge 
Hospital in Forest Park, Illinois for his anxiety attacks.  

The veteran allegedly received a draft notice indicating he 
was to be re-inducted into the service in 1965.  He asked his 
psychiatrist, Dr. Ghattas, to testify before the "Van Buren 
Street Induction Board."  The veteran alleges the Board 
consisted of Army officers, doctors, psychiatrists and 
lawyers.  The Army physician interviewed the veteran and 
referred him to the Naval Psychiatrist at the Great Lakes 
Naval Training Station where he allegedly received 
psychiatric treatment.  The Board ultimately concluded the 
veteran was unfit for active duty.  

The veteran's service medical records do not confirm a 1964 
anxiety attack or any treatment with a naval psychiatrist.  
There are also no documents substantiating the veteran's 
claim that he was drafted a second time in 1965, but 
ultimately found unfit for active duty.  At the same time, 
there is no indication that the RO ever attempted to obtain 
any of these alleged 1965 Board records or treatment by the 
naval psychiatrist.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO should make efforts to obtain these 
identified records. 

Additionally, the veteran testified that he has seen various 
psychiatrists over the past years, to include Dr. Ghattas.  
The evidence currently of record does not indicate any 
treatment or diagnoses of any psychiatric conditions.  
Accordingly, these records are potentially relevant to the 
veteran's claim and the RO should make attempts to obtain 
them.


 
Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's service dates.  
Obtain any outstanding service medical and 
personnel records to include any clinical 
records.  In particular, the veteran has 
alleged psychiatric treatment with the 
Naval Psychiatrist at the Great Lakes Naval 
Training Station in 1965.  All appropriate 
agencies, to include the Van Buren 
Induction Board, the Great Lakes Naval 
Training Station and the Illinois National 
Guard, should be contacted in regards to 
any records held pertaining to the 
veteran's second draft notice in 1965.  Any 
negative responses should be documented in 
the file.

2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Ghattas, Dr. 
Boblick and any other psychiatrist that 
has treated the veteran for his alleged 
anxiety disorder.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above is complete, as well 
as any arising appropriate development, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 and Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


